Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson US 7,600,283 in view of Azizinamini US 9,915,045.  Nelson discloses a method of applying camber to a tub girder having a central axis and a length.  
The tub girder having a “trapezoidal U shape”, see Fig. 2A.  The method comprising:
Supporting the tub girder adjacent both ends and at least one additional location 
between said ends.  See Fig. 4; Col. 5, lns. 35-65.
Deforming the tub girder to form a camber of desired curvature.  Figs. 5, 5A; Col. 6.
What Nelson does not disclose is the length of the girders and the degree of camber.
However, Azizinamini teaches girders are known to have lengths of about 60’.  And specifically teaches individual girders can be cambered between 0.5 and 2.0” per 40’.  See Claim 7; Col. 1, lns. 40-50, Col. 4, lns. 33-43.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the girders of Nelson to be approximately 60’ long and have a camber between ½”-2” per 40’ as taught by Azizinamini in order to accommodate location and traffic requirements.

With respect to claims 2-10 Nelson discloses the pressure location points claimed.  And the steps of applying pressure at said points in order to form a camber in the girder.
See Figs. 5-6A; Col. 6, ln. 16-Col. 7, lns. 12. What Nelson does not disclose is the length of the girders and the degree of camber.  However, Azizinamini teaches girders are known to have lengths of about 60’.  And specifically teaches individual girders can be cambered between 0.5 and 2.0” per 40’.  See Claim 7; Col. 1, lns. 40-50, Col. 4, lns. 33-43.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the girders of Nelson to be approximately 60’ long and have a camber between ½”-2” per 40’ as taught by Azizinamini in order to accommodate location and traffic requirements.
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				9/23/2022